DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on September 13, 2022, which has been entered.

Claims Subject to Examination
Amended patent claims 1, 3-10 and 12-18, and original patent claim 2 are subject to examination.

Restriction in Earlier-Concluded Examination
During the earlier-concluded examination of Application No. 15/300,147, the previous examiner initially set forth a restriction requirement based on the lack of unity of invention standard appropriate for international applications entering the national stage. The restriction requirement mailed on June 26, 2017 required election of one of the species of Figs. 6-12 (claims 1-15), Figs. 13-15 (claim 16), and Figs. 16-25 (claims 20-23). 

In the election and amendment filed on August 8, 2017, the applicant elected the species of Figs. 16-25, removed a limitation from claim 4, cancelled non-elected claims 8, 12 and 14-45, added new claims 46-52, and asserted that claims 1-7, 9-11, 13 and 46-52 read on the elected species (Figs. 16-25). This resulted in examination of claims 1-7, 9-11, 13 and 46-52. Thus, while the previous examiner initially considered claims 20-23 to be directed to the elected species (Figs. 16-25), it is clear that the applicant’s response resulted in a change in the examiner’s understanding of the correspondence between the claims and the three species. Accordingly, it is apparent that independent claim 1 was generic to the two species of Figs. 6-12 and Figs. 16-25.

In the Office action mailed on August 23, 2017, the previous examiner rejected claims 1-7, 9-11, 13 and 46-52 as being unpatentable over the prior art. In order to overcome the rejections, the amendment filed on November 21, 2017 added the “electrically conductive bands” limitation to independent claim 1. Explicit support for this newly-added limitation is found only at col. 9, ll. 33-37, which describes the non-elected species of Figs. 6-12. Note that the elected species of Figs. 16-25 is described as having “partial cylinders 835” (col. 12, ll. 40-42) rather than “electrically conductive bands”. However, Fig. 17 could be interpreted as providing support for a correspondence between the disclosed partial cylinders 835 and the claimed “electrically conductive bands”. 

In the Office action mailed on January 31, 2018, the previous examiner found new claims 53-55 to be drawn to a non-elected invention and withdrew these new claims from consideration. The previous examiner also withdrew the prior art rejections of claims 1-7, 9-11, 13 and 46-52 and allowed these claims based on the addition of the “electrically conductive bands” limitation to independent claim 1.

Since the previous examiner did not find amended independent claim 1 to be drawn to a non-elected species, it remains apparent that independent claim 1 was generic to the species of Figs. 6-12 (disclosed as having the newly claimed “electrically conductive bands”) and the species of Figs. 16-25 (apparently considered to have “electrically conductive bands” defined by the partial cylinders 835).

New claims 53-55 were canceled by the amendment filed on February 22, 2018 resulting in the issuance of the corrected Notice of Allowability on April 23, 2018 with claims 1-7, 9-11, 13 and 46-52 allowed.

Based on the prosecution history, allowed independent claim 1 was generic to the two species of Figs. 6-12 and Figs. 16-25. Further, the allowance of claim 1 constituted a de facto withdrawal of the restriction requirement at least with respect to the two species of Figs. 6-12 and Figs. 16-25. The previous examiner did not address rejoinder of claims to non-elected species because all such claims had already been canceled by the applicant.

Claim Construction
For the reasons explained above, independent patent claim 1 (in its original form) is considered to be generic to the two species of Figs. 6-12 and Figs. 16-25. The species of Figs. 6-12 is disclosed at col. 9, ll. 33-37 as having the claimed “electrically conductive bands”, i.e., bands 624 shown in Figs. 6-7. The species of Figs. 16-25 is considered to have “electrically conductive bands” defined by the partial cylinders 835. Accordingly, the claimed “electrically conductive bands” encompass structures that either fully encircle (as in Figs. 6-12) or partially encircle (as in Figs. 16-25) the claimed sleeves.

Claim 1 has been amended in the instant reissue application to require (a) the “electrically conductive bands” at first ends of the electrical contacts, and (b) rearwardly-extending tails at second ends of the electrical contacts. Support for this newly-added subject matter is found only at col. 12, ll. 32-46, which describes the species of Figs. 16-25. Thus, as now amended, claim 1 is limited to the species of Figs. 16-25.

As noted above, claim 1 requires rearwardly-extending “tails” in addition to the “electrically conductive bands”. Due to the use of the different terms “tails” and “bands”, the structure of the claimed “tails” is necessarily distinct from that of the claimed “bands”. As explained above, the claimed “bands” encompass structures that either fully encircle (as in Figs. 6-12) or partially encircle (as in Figs. 16-25) the claimed sleeves. The normal meaning of the term “tail” can (i) broadly be something that follows something else or takes the last place, or (ii) more narrowly be a long thin arrangement, part, or structure, often extending from a main structure.1 Since the claimed “tails” are necessarily distinct from the claimed “bands”, and since the claimed “tails” are required by claim 1 to “extend rearwardly into the connector body and are adapted to be electrically connected to electrical conductors”, the claimed “tails” are considered to take the narrower definition, i.e., long thin parts extending from a main part.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,061,090 B2, which issued from US Application No. 15/300,147, which was the national stage of International Application No. PCT/EP2015/056720. The “original disclosure” is the disclosure of International Application No. PCT/EP2015/056720 as filed on March 27, 2015. Any subject matter added to the disclosure (including the claims) during the examination of the instant reissue application or during the earlier-concluded examination of US Application No. 15/300,147 or International Application No. PCT/EP2015/056720 does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

PCT Article 19(2) states that “The amendments shall not go beyond the disclosure in the international application as filed”.

New Matter Added During Present Examination
The amendment filed in the instant application on September 13, 2022 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the following reasons.

Amended claim 1 recites “the electrical contacts have respective first ends that are electrically conductive bands positioned on an exterior of the connector body on the sleeves” (ll. 9-10). As explained above, the claimed “electrically conductive bands” are considered to correspond to the disclosed “partial cylinders 835” of the embodiment of Figs. 16-25. At col. 12, ll. 40-42, the specification states that “The hybrid connector 820 also includes connector electrical contacts 834 having partial cylinders 835 that mount over the front sleeves 825.” However, the electrical contacts 834 are not disclosed as having “respective first ends that are electrically conductive bands”. While Fig. 17, shows the partial cylinders 835 as being front portions of the electrical contacts 834 such that front ends of the contacts 834 are defined by the partial cylinders 835, this figure alone does not establish that the contacts 834 have respective first ends “that are electrically conductive bands”.

Amended claim 1 recites “the electrical contacts have…respective opposite second ends that are tails…” (ll. 9-11). At col. 12, ll. 42-44, the specification states that “The connector electrical contacts 834 also include rear tails 837 that extend rearwardly through the connector body 821.” However, the electrical contacts 834 are not disclosed as having “respective opposite second ends that are tails…” While Fig. 17, shows the rear tails 837 as being rear portions of the electrical contacts 834 such that rear ends of the contacts 834 are defined by the rear tails 837, this figure alone does not establish that the contacts 834 have respective second ends “that are tails…”.

Amended claim 1 recites “the electrical contacts have…respective opposite second ends that are tails that extend rearwardly into the connector body…” (ll. 9-11). At col. 12, ll. 42-44, the specification states that “The connector electrical contacts 834 also include rear tails 837 that extend rearwardly through the connector body 821.” At col. 12, l. 66 to col. 13, l. 3, the specification states that “In this way, the rear tails 837 can extend into the receptacle 842 of the rear housing 838 to facilitate making electrical contact with the connector electrical conductors 813 of the hybrid cable 811.” Thus, the rear tails 837 are disclosed as extending rearwardly through (not into) the connector body 821 such that the rear tails 837 extend into the receptacle 842 of the rear housing 838 (which is separate from the connector body 821). Thus, the rear tails 837 are not disclosed as “tails that extend rearwardly into the connector body…”

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


GROUND 1:  Claims 1-10 and 12-18 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. Claims 2-10 and 12-18 are included in the rejection because of their dependencies.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 2:  Claims 1-10 and 12-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above. Claims 2-10 and 12-18 are included in the rejection because of their dependencies.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Chen et al.”
US Publication No. 2009/0175580 A1

“Halbach et al. ‘380”
EP Publication No. 1 006 380 A1

“Halbach et al. ‘469”
GB Publication No. 2 344 469 A

“Halbach et al. ‘619”
EP Publication No. 1 006 619 A2

“Iwashita”
US Patent No. 4,846,719

“Koreeda et al.”
US Publication No. 2011/0243508 A1

“Lichoulas et al.”
US Publication No. 2015/0219857 A1

“Luther et al.”
US Publication No. 2006/0269194 A1

“Moore et al.”
US Publication No. 2009/0148106 A1

“Mulligan”
US Publication No. 2006/0093277 A1

“O’Brien”
US Patent No. 4,896,939

“Powell”
US Publication No. 2010/0061681 A1

“Robin et al.”
US Patent No. 5,134,679

“Sawara et al.”
JP Publication No. S59-075218 A (with translation)

“Shimazu et al.”
US Publication No. 2011/0293223 A1

“Smith et al.”
US Patent No. 8,480,312 B2

“Theis et al.”
EP Publication No. 1 337 883 B1

“Wong et al.”
US Publication No. 2009/0220200 A1



Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Moore et al. teaches a hybrid connector 350 (i.e., a connector having combined fiber optic and electrical connections) including: (a) structures 628, 630 that define sleeves at a front of a connector body; (b) ferrules 602, 604 mounted within the sleeves 628, 630; and (c) electrical contacts having (i) first ends defined by electrically conductive strips 620, 622, 624, 626 mounted on the sleeves 628, 630, and (ii) second ends defined by tails 612, 614, 616, 618 that extend rearwardly into the connector body. See Figs. 3A-3C and 6A-7B. However, the electrically conductive strips 620, 622, 624, 626 do not constitute “bands” that mount over and at least partially encircle the sleeves 628, 630.

Smith et al. teaches a hybrid connector 32 (i.e., a connector having combined fiber optic and electrical connections) including: (a) a structure 39 that defines a sleeve at a front of a connector body; (b) a ferrule 100 mounted within the sleeve 39; and (c) electrical contacts in the form of electrically conductive strips 391A, 391B having (i) first ends 381A, 381B mounted on/in the sleeve 39, and (ii) second ends 371A, 371B that form at least portions of tails extending rearwardly into the connector body. See Figs. 1-2 and 5-6. However, the electrically conductive strips 391A, 391B do not constitute “bands” that mount over and at least partially encircle the sleeve 39.

See the discussion of Shimazu et al. in item 22 (pp. 7-8) of the prior Office action mailed on February 15, 2022.

See the discussion of Koreeda et al. in item 23 (p. 9) of the prior Office action mailed on February 15, 2022.

See the discussion of Halbach et al. ‘619 in item 25 (pp. 10-11) of the prior Office action mailed on February 15, 2022.

See the discussion of Luther et al. in item 26 (pp. 11-12) of the prior Office action mailed on February 15, 2022.

See the discussion of Halbach et al. ‘380 in item 26 (pp. 11-12) and item 28 (pp. 12-13) of the prior Office action mailed on February 15, 2022.

See the discussion of Wong et al. in item 27 (p. 12) of the prior Office action mailed on February 15, 2022.

See the discussion of Robin et al. and O’Brien in item 29 (pp. 14-16) of the prior Office action mailed on February 15, 2022.

See the discussion of Chen et al., Halbach et al. ‘469, Iwashita, Lichoulas et al., Mulligan, Powell, Sawara et al. and Theis et al. in the Pertinent Prior Art section of the prior Office action mailed on October 26, 2021.

Response to Arguments
Applicant’s arguments filed on September 13, 2022 have been fully considered. 

Applicant argues that claims 1 and 3 have been amended to overcome the objections and rejections set forth in the previous Office action. The examiner concurs so those objections and rejections are withdrawn.

Applicant’s arguments do not address the current grounds of rejection.

Non-final Action
This action is not made final because of the new grounds of rejection set forth above. 

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:		/WILLIAM C DOERRLER/ 		Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                       	
		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.thefreedictionary.com/tail.
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.